COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 HARVEY GEAN EMERSON,                          '
                                                              No. 08-15-00150-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                               422nd District Court
 THE STATE OF TEXAS,                           '
                                                           of Kaufman County, Texas
                                               '
                           State.
                                               '                (TC# 32044-422)



                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until October 13, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Lara Elizabeth Bracamonte, the Appellant’s

Attorney, prepare the Appellant’s brief and forward the same to this Court on or before October

13, 2015.

       IT IS SO ORDERED this 22nd day of September, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.